DETAILED ACTION
Applicant’s Amendment filed on March 15, 2022 has been reviewed. 
Claims 20-32 and 34-44 were cancelled in the Preliminary Amendment.
Claims 2-8 and 13-18 are cancelled in the amendment.
Claims 1, 11-12, 19 and 33 are amended in the amendment.
Claims 1, 9-12,19 and 33 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 9-12, 19 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 10-11 of US Patent No. 10,778,738.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-2 and 10-11 of US Patent No. 10,778,738 are similar to claims 1, 9-12, 19 and 33 in present application, the teachings of both applications are directed toward data processing in particular to a hybrid network for selecting a channel between the broadcast channels and the point-to-point channels at least according to communication tasks to be executed and complete the communication tasks to be executed through the selected channel.  Please see further explanation below.  Differences are bolded and omissions are underlined in following comparison tables.

Current Application claims 1 and 9-12
738’ patent claims 1-2
1. A hybrid network system, comprising:

a combined network system architecture including a wired point-to-point network and a wireless broadcast network, and network nodes in the wired point-to-point network and the wireless broadcast network, wherein each of the network nodes includes one or more processors,
wherein the wired point-to-point network is provided with a plurality of point-to-point channels, each of the network node being operable to send a message to a corresponding network node or receive a message from the corresponding network node through a point-to-point channel, and the wireless broadcast network is realized by one of WIFI, a millimeter wave technology, and a visible light network,




wherein the wireless broadcast network is provided with a plurality of broadcast channels, and a broadcast channel has one single sender at a time, and has a plurality of receivers; each of the network nodes have capability of sending messages to be broadcast through the broadcast channels, and each of the network nodes have capability of receiving the broadcast messages, and

wherein each of network nodes is configured to select a channel between the broadcast channels and the point-to-point channels at least according to communication tasks to be executed and complete the communication tasks to be executed through the selected channel,





wherein the hybrid network system is applied to a data center, and the wireless broadcast network is used for operating system mirror broadcast of a cloud platform with respect to the data center.





1. A hybrid network system, comprising:

a combined network system architecture including a point-to-point network, a wireless broadcast network, and network nodes in the point-to-point network and the wireless broadcast network, wherein each of the network nodes includes one or more processors, and the wireless broadcast network is realized by one of WIFI, a millimeter wave technology, and a visible light network,
wherein the point-to-point network is provided with a plurality of point-to-point channels, each of the network nodes being operable to send a message to a corresponding network node or receive a message from the corresponding network node through a point-to-point channel,




wherein the wireless broadcast network is provided with a plurality of broadcast channels, and a broadcast channel has one single sender at a time and has a plurality of receivers, and wherein each of the network nodes has capability of sending messages to be broadcast through the broadcast channels, and each of the network nodes has capability of receiving the broadcast messages,

wherein each of the network nodes is configured to select one of the broadcast channels at least according to a first communication task to be executed and broadcast data associated with the first communication task through the selected broadcast channel, and to select one of the point-to-point channels at least according to a second communication task to be executed and send data associated with the second communication task through the selected point-to-point channel,

wherein the hybrid network system is applied to high performance parallel computation, wherein each of the network nodes is used as a computing node in a parallel computer system, and the computing node executes a collective operation that includes identifying a type of the collective operation called by the parallel computer system, 

wherein when the type of the collective operation is MPI_Barrier, MPI_Gather, or MPI_Reduce, the point-to-point network is selected to execute the collective operation, and when the type of the collective operation is MPI_Bcast or MPI_Scatter, the wireless broadcast network is selected to execute the collective operation.

2. The hybrid network system of claim 1, wherein
each of the network nodes is configured to select a channel between the broadcast channels and the point-to-point channels at least according to a communication task to be executed and complete the communication task to be executed through the selected channel.



The difference between claim 1 of the current application and claims 1-2 of the 738’ patent is that the current application hybrid network system is applied to a data center and the hybrid network system is applied to high performance parallel computation and the 738’ patent hybrid network system is applied to a data center and the hybrid network system is applied to high performance parallel computation.  Both the current application and the 738’ patent used data processing in particular to a hybrid network for selecting a channel between the broadcast channels and the point-to-point channels at least according to communication tasks to be executed and complete the communication tasks to be executed through the selected channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “hybrid network system is applied to a data center and the hybrid network system is applied to high performance parallel computation” with “hybrid network system is applied to a data center and the hybrid network system is applied to high performance parallel computation” because the remaining elements would have performed the same function (i.e., data processing in particular to a hybrid network for selecting a channel between the broadcast channels and the point-to-point channels at least according to communication tasks to be executed and complete the communication tasks to be executed through the selected channel) as before.  Such substitution would not interfere with the functionality of the remaining elements.
The difference between claim 1 of the current application and claims 1-2 of the 738’ patent is that claim 1 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
	
Current Application claim 19
738’ patent claim 10
19. A communication method in a hybrid network system, the hybrid network system comprises:

a combined network system architecture including a wired point-to-point network and a 




wherein the wired point-to-point network is provided with a plurality of point-to-point channels, each network node being operable to send a message to a corresponding network node or receive a message from the corresponding network node through a point-to-point channel,


wherein the wireless broadcast network is provided with a plurality of broadcast channels, and a broadcast channel has one single sender at a time, and has a plurality of receivers; each of the network nodes have capability of sending messages to be broadcast through the broadcast channels, and at least a part of the network nodes have capability of receiving the broadcast messages, and

the communication method comprises: configuring each of network nodes to select between the broadcast channels and the point-to-point channels at least according to communication tasks to be executed and complete the communication tasks to be executed through the selected channels.




wherein the hybrid network system is applied to a data center, and the wireless broadcast network is used for operating system mirror broadcast of a cloud platform with respect to the data center.




 wherein the hybrid network system comprises:
a combined network system architecture including a point-to-point network, a wireless 

wherein the point-to-point network is provided with a plurality of point-to-point channels, each of the network nodes being operable to send a message to a corresponding network node or receive a message from the corresponding network node through a point-to-point channel, and

wherein the wireless broadcast network is provided with a plurality of broadcast channels, and a broadcast channel has one single sender at a time and has a plurality of receivers, and wherein each of the network nodes has capability of sending messages to be broadcast through the broadcast channels, and each of the network nodes has capability of receiving the broadcast messages, and

wherein the communication method comprises:
configuring each of the network nodes to select one of the broadcast channels at least according to a first communication task to be executed and to broadcast data associated with the first communication task through the selected broadcast channel; and
configuring each of the network nodes to select one of the point-to-point channels at least according to a second communication task to be executed and to send data associated with the second communication task through the selected point-to-point channel,

wherein the hybrid network system is applied to high performance parallel computation, wherein each of the network nodes is used as a computing node in a parallel computer system, and the computing node executes a collective operation that includes identifying a type of the collective operation called by the parallel computer system, and selecting the point-to-point network and/or the wireless broadcast network according to the type of the collective operation to execute the collective operation, and





The difference between claim 19 of the current application and claims 10 of the 738’ patent is that the current application hybrid network system is applied to a data center and the hybrid network system is applied to high performance parallel computation and the 738’ patent hybrid network system is applied to a data center and the hybrid network system is applied to high performance parallel computation.  Both the current application and the 738’ patent used data processing in particular to a hybrid network for selecting a channel between the broadcast channels and the point-to-point channels at least according to communication tasks to be executed and complete the communication tasks to be executed through the selected channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “hybrid network system is applied to a data center and the hybrid network system is applied to high performance parallel computation” with “hybrid network system is applied to a data center and the hybrid network system is applied to high performance parallel computation” because the remaining elements would have performed the same function (i.e., data processing in particular to a hybrid network for selecting a channel between the broadcast channels and the point-to-point channels at least according to 
The difference between claim 19 of the current application and claim 10 of the 738’ patent is that claim 1 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Current Application claim 33 
738’ patent claim 11
33. A network node in a hybrid network system, the hybrid network system comprising a combined network system architecture of a wired point-to-point network and a wireless broadcast network, wherein the wired point-to-point network is provided with a plurality of point-to-point channels, the wireless broadcast network is provided with a plurality of broadcast channels, and a broadcast channel has one sender at a time, and has a plurality of receivers, and the wireless broadcast network is realized by one of WIFI, a millimeter wave technology, and a visible light network,






the network node including one or more processors configured to select between the broadcast channels and the point-to-point channels at least according to a communication task to be executed and complete the communication task to be executed through the selected channel,



wherein the hybrid network system is applied to a data center, and the wireless broadcast network is used for operating system mirror broadcast of a cloud platform with respect to the data center.


wherein the hybrid network system comprises: a combined network system architecture of a point-to-point network and a wireless broadcast network, wherein the point-to-point network is provided with a plurality of point-to-point channels, the wireless broadcast network is provided with a plurality of broadcast channels, and a broadcast channel has one single sender at a time and has a plurality of receivers, and the wireless broadcast network is realized by one of WIFI, a millimeter wave technology, and a visible light network,

the network node being operable to send a message to a corresponding network node or receive a message from the corresponding 

the network node including one or more processors configured to:
select one of the broadcast channels at least according to a first communication task to be executed and broadcast data associated with the first communication task through the selected broadcast channel; and
select one of the point-to-point channels at least according to a second communication task to be executed and send data associated with the second communication task through the selected point-to-point channel,

wherein the hybrid network system is applied to high performance parallel computation, wherein the network nodes is used as a computing node in a parallel computer system, and the computing node executes a collective operation that includes identifying a type of the collective operation called by the parallel computer system, and selecting the point-to-point network and/or the wireless broadcast network according to the type of the collective operation to execute the collective operation, and

wherein when the type of the collective operation is MPI_Barrier, MPI_Gather, or MPI_Reduce, the point-to-point network is selected to execute the collective operation, and when the type of the collective operation is MPI_Bcast or MPI_Scatter, the wireless broadcast network is selected to execute the collective operation.



The difference between claim 33 of the current application and claim 11 of the 738’ patent is that the current application hybrid network system is applied to a data center and the hybrid network system is applied to high performance parallel computation and the 738’ patent hybrid network system is applied to a data center and the hybrid network system is applied to high performance parallel computation.  Both the current application and the 738’ patent used data processing in particular to a hybrid network for selecting a channel between the broadcast channels and the point-to-point channels at least according to communication tasks to be executed and complete the communication tasks to be executed through the selected channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “hybrid network system is applied to a data center and the hybrid network system is applied to high performance parallel computation” with “hybrid network system is applied to a data center and the hybrid network system is applied to high performance parallel computation” because the remaining elements would have performed the same function (i.e., data processing in particular to a hybrid network for selecting a channel between the broadcast channels and the point-to-point channels at least according to communication tasks to be executed and complete the communication tasks to be executed through the selected channel) as before.  Such substitution would not interfere with the functionality of the remaining elements.
The difference between claim 33 of the current application and claims 11 of the 738’ patent is that claim 1 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-12, 19 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Blumrich et al. (US 2004/0078493 A1), hereinafter referred to as Blumrich, in view of Archer et al. (US 2013/0173675 A1), hereinafter referred to as US 2016/0285981 A1), hereinafter referred to as Morton.

With respect to claim 1, Blumrich teaches A hybrid network system, comprising: 
a combined network system architecture including a point-to-point network and a broadcast network (the global operations include one or more of: global broadcast operations downstream and point-to-point message passing from any node to the root node in the virtual tree, para. 0014), and network nodes in the point-to-point network and the broadcast network, wherein each of the network nodes includes one or more processors (the global operations include one or more of: global broadcast operations downstream and point-to-point message passing from any node to the root node in the virtual tree, para. 0014; each node preferably incorporates many such functions into the computer ASIC including, but not limited to: a PowerPC 440 embedded processing core, para. 0054), 
wherein the point-to-point network is provided with a plurality of point-to-point channels, a network node being operable to send a message to a corresponding network node or receive a message from the corresponding network node through a point-to-point channel (point-to-point message passing from any node to the root node in the virtual tree, para. 0014), and the wireless broadcast network is realized by one of WIFI, a millimeter wave technology, and a visible light network (broadcasting using network routers [including WIFI], para. 0054),
wherein the broadcast network is provided with a plurality of broadcast channels, and a broadcast channel has one single sender at a time, and has a plurality of receivers (global broadcast operations downstream from a root node to leaf nodes of a virtual tree, global reduction operations upstream from leaf nodes to root node in the virtual tree, para. 0014); at least a part of the network nodes have capability of sending messages to be broadcast through the broadcast channels, and at least a part of the network nodes have capability of receiving the broadcast messages (any node broadcast by first sending a point-to-point, "broadcast"-type message to the router device at the root node, which then starts the broadcast automatically, para. 0044), and 
Blumrich does not explicitly teach
a combined network system architecture including a wired point-to-point network and a wireless broadcast network, and network nodes in the wired point-to-point network and the wireless broadcast network,
each of the network nodes have capability of sending messages to be broadcast through the broadcast channels, and 
wherein each network nodes is configured to select a channel between the broadcast channels and the point-to-point channels at least according to communication tasks to be executed and complete the communication tasks to be executed through the selected channel.
However, Archer teaches
a combined network system architecture including a wired point-to-point network and a wireless broadcast network (the compute nodes  are coupled for data broadcast], and a point-to-point network, which is optimized for point-to-point operations using a torus network topology, para. 0027; the compute node includes several communications adapters for implementing data communications with other nodes of a parallel computer include modems for wired communications, Ethernet (IEEE 802.3) adapters for wired network communications, and 802.11b adapters for wireless network communications, para. 0054), and network nodes in the wired point-to-point network and the wireless broadcast network (the compute nodes  are coupled for data communications by several independent data communications networks including a global combining network which is optimized for collective operations using a binary tree network topology [broadcast], and a point-to-point network, which is optimized for point-to-point operations using a torus network topology, para. 0027; the compute node includes several communications adapters for implementing data communications with other nodes of a parallel computer include modems for wired communications, Ethernet (IEEE 802.3) adapters for wired network communications, and 802.11b adapters for wireless network communications, para. 0054),
each of the network nodes have capability of sending messages to be broadcast through the broadcast channels (the data communications adapters include a Global Combining Network Adapter that couples example compute node for data communications to a global combining network that is optimal [for selecting] for collective message passing operations such as, a network broadcast network], para. 0058; and the data communications adapters include a Point-To-Point Network Adapter that couples example compute node for data communications to a network that is optimal [for selecting] for point-to-point message passing operations such as, a network configured as a three-dimensional torus or mesh; the Point-To-Point Adapter provides data communications in six directions on three communications axes, x, y, and z, through six bidirectional links: +x (181), -x (182), +y (183), -y (184), +z (185), and -z (186), para. 0057), and 
wherein each network nodes is configured to select a channel between the broadcast channels and the point-to-point channels at least according to communication tasks to be executed and complete the communication tasks to be executed through the selected channel (the data communications adapters include a Global Combining Network Adapter that couples example compute node for data communications to a global combining network that is optimal [for selecting] for collective message passing operations such as, a network configured as a binary tree; the Global Combining Network Adapter  provides data communications through three bidirectional links for global combining network: two to children nodes  and one to a parent node [broadcast network], para. 0058; and the data communications adapters include a Point-To-Point Network Adapter that couples example compute node for data communications to a network that is optimal [for selecting] for point-to-point message passing operations such as, a network configured  in order to optimize one more resource the data communications requirements among the nodes of a parallel computer as taught by Archer (para. 0010). 
Therefore, based on Blumrich in view of Archer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Archer to the system of Blumrich in order to optimize one more resource the data communications requirements among the nodes of a parallel computer as taught by Archer (para. 0010).
Blumrich in view of Archer does not explicitly teaches wherein the hybrid network system is applied to a data center, and the wireless broadcast network is used for operating system mirror broadcast of a cloud platform with respect to the data center.
However, Morton teaches wherein the hybrid network system is applied to a data center, and the wireless broadcast network is used for operating system mirror broadcast of a cloud platform with respect to the data center (the monitoring server implemented as part of a cloud-based computing solution, whereby the functionality of the monitoring server implemented as one or more virtual machines executing at a single data center or in a mirrored form across a plurality of data centers, para. 0036) in order to allow the performance of services to be provided as taught by Morton (para. 0048). 


With respect to claim 9, Blumrich teaches The hybrid network system of claim 1, wherein the wired point-to-point network is used as a channel for the wireless broadcast network to coordinate and allocate information (any node broadcast by first sending a point-to-point, "broadcast"-type message to the router device at the root node, which then starts the broadcast automatically, para. 0044).

With respect to claim 10, Blumrich teaches The hybrid network system of claim 1, wherein each network node is further configured to determine whether to select the wireless broadcast network to complete a part of broadcast or multicast communication according to the communication traffic and a network use condition of the wireless broadcast network (the downstream router issues tokens to the upstream router whenever it frees storage space, para. 0052; a packet is forwarded to the Out FIFOs  of the appropriate downtree links and virtual network as soon as there is sufficient storage space available in all of them; each Out FIFO  is then individually drained to its output port 210b-213b as tokens become available, para. 0053).

The hybrid network system of claim 10, wherein each of the network nodes is further configured to determine whether to select the wireless broadcast network to complete a part of broadcast or multicast communication according to the communication traffic and the network use condition of the wireless broadcast network by: 
when carrying out a certain operation capable of adopting a broadcast algorithm, when the wireless broadcast network is being occupied by other operations, determining whether to wait for the wireless broadcast network to be released or immediately communicate through the wired point-to-point network according to an occupation condition of the wireless broadcast network and/or an evaluation of benefits being obtained by the certain operation from the wireless broadcast network (flow control implemented to prevent a packet from advancing until tokens are available on all of the downtree links and there is room in the CPU receive FIFO, para. 0053).

With respect to claim 12, Blumrich teaches The hybrid network system of claim 10, wherein each of the network nodes is further configured to determine whether to select the wireless broadcast network to complete a part of broadcast or multicast communication according to the communication traffic and the network use condition of the wireless broadcast network by: 
when carrying out a certain operation capable of adopting the broadcast algorithm, when a storage space volume of the network node to carry out a broadcast operation does not satisfy requirements of an operation on the storage space volume, adopting the wired point-to-point network to realize the certain operation (the downstream router issues tokens to the upstream router whenever it frees storage space, para. 0052; a packet is forwarded to the Out FIFOs of the appropriate downtree links and virtual network as soon as there is sufficient storage space available in all of them; each Out FIFO is then individually drained to its output port 210b-213b as tokens become available, para. 0053).

With respect to claim 19, Blumrich teaches A communication method in a hybrid network system, the hybrid network system comprises: 
a combined network system architecture including a point-to-point network and a broadcast network (the global operations include one or more of: global broadcast operations downstream and point-to-point message passing from any node to the root node in the virtual tree, para. 0014), and network nodes in the point-to-point network and the broadcast network, wherein a network node being operable to send a message to a corresponding network node or receive a message from the corresponding network node through a point-to-point channel (point-to-point message passing from any node to the root node in the virtual tree, para. 0014), and the wireless broadcast network is realized by one of WIFI, a millimeter wave technology, and a visible light network (broadcasting using network routers [including WIFI], para. 0054),wherein the point-to-point network is provided with a plurality of point-to-point channels, a network node being operable to send a message to a corresponding network node or receive a message from the corresponding network node through a point-to-point channel (point-to-point message passing from any node to the root node in the virtual tree, para. 0014), 
wherein the broadcast network is provided with a plurality of broadcast channels, and a broadcast channel has one single sender at a time, and has a plurality of receivers (global broadcast operations downstream from a root node to leaf nodes of a virtual tree, global reduction operations upstream from leaf nodes to root node in the virtual tree, para. 0014); at least a part of the network nodes have capability of sending messages to be broadcast through the broadcast channels, and at least a part of the network nodes have capability of receiving the broadcast messages (any node broadcast by first sending a point-to-point, "broadcast"-type message to the router device at the root node, which then starts the broadcast automatically, para. 0044), and 
Blumrich does not explicitly teach
a combined network system architecture including a wired point-to-point network and a wireless broadcast network, and network nodes in the wired point-to-point network and the wireless broadcast network,
each of the network nodes have capability of sending messages to be broadcast through the broadcast channels, and 
the communication method comprises: configuring each network nodes to select between the broadcast channels and the point-to-point channels at least according to communication tasks to be executed and complete the communication tasks to be executed through the selected channels.
However, Archer teaches
a combined network system architecture including a wired point-to-point network and a wireless broadcast network (the compute nodes  are coupled for data communications by several independent data communications networks including a global combining network which is optimized for collective operations using a binary tree network topology [broadcast], and a point-to-point network, which is optimized for point-to-point operations using a torus network topology, para. 0027; the compute node includes several communications adapters for implementing data communications with other nodes of a parallel computer include modems for wired communications, Ethernet (IEEE 802.3) adapters for wired network communications, and 802.11b adapters for wireless network communications, para. 0054), and network nodes in the wired point-to-point network and the wireless broadcast network (the compute nodes  are coupled for data communications by several independent data communications networks including a global combining network which is optimized for collective operations using a binary tree network topology [broadcast], and a point-to-point network, which is optimized for point-to-point operations using a torus network topology, para. 0027; the compute node includes several communications adapters for implementing data communications with other nodes of a parallel computer include modems for wired communications, Ethernet (IEEE 802.3) adapters for wired network communications, and 802.11b adapters for wireless network communications, para. 0054),
each of the network nodes have capability of sending messages to be broadcast through the broadcast channels (the data communications adapters include a Global Combining Network Adapter that couples for selecting] for collective message passing operations such as, a network configured as a binary tree; the Global Combining Network Adapter  provides data communications through three bidirectional links for global combining network: two to children nodes  and one to a parent node [broadcast network], para. 0058; and the data communications adapters include a Point-To-Point Network Adapter that couples example compute node for data communications to a network that is optimal [for selecting] for point-to-point message passing operations such as, a network configured as a three-dimensional torus or mesh; the Point-To-Point Adapter provides data communications in six directions on three communications axes, x, y, and z, through six bidirectional links: +x (181), -x (182), +y (183), -y (184), +z (185), and -z (186), para. 0057), and 
the communication method comprises: configuring each of network nodes to select between the broadcast channels and the point-to-point channels at least according to communication tasks to be executed and complete the communication tasks to be executed through the selected channels (the data communications adapters include a Global Combining Network Adapter that couples example compute node for data communications to a global combining network that is optimal [for selecting] for collective message passing operations such as, a network configured as a binary tree; the Global Combining Network Adapter  provides data communications through three bidirectional links for global combining network: two to children nodes  and one to a parent node [broadcast network], para. 0058; and the data communications adapters include a Point-To-Point Network Adapter that couples for selecting] for point-to-point message passing operations such as, a network configured as a three-dimensional torus or mesh; the Point-To-Point Adapter provides data communications in six directions on three communications axes, x, y, and z, through six bidirectional links: +x (181), -x (182), +y (183), -y (184), +z (185), and -z (186), para. 0057) in order to optimize one more resource the data communications requirements among the nodes of a parallel computer as taught by Archer (para. 0010). 
Therefore, based on Blumrich in view of Archer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Archer to the method of Blumrich in order to optimize one more resource the data communications requirements among the nodes of a parallel computer as taught by Archer (para. 0010).
Blumrich in view of Archer does not explicitly teaches wherein the hybrid network system is applied to a data center, and the wireless broadcast network is used for operating system mirror broadcast of a cloud platform with respect to the data center.
However, Morton teaches wherein the hybrid network system is applied to a data center, and the wireless broadcast network is used for operating system mirror broadcast of a cloud platform with respect to the data center (the monitoring server implemented as part of a cloud-based computing solution, whereby the functionality of the monitoring server implemented as one or more virtual machines executing at a single data center or in a mirrored form across a plurality of data centers, . 
Therefore, based on Blumrich in view of Archer, and further in view of Morton, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Morton to the system of Blumrich in view of Archer in order to allow the performance of services to be provided as taught by Morton (para. 0048).

With respect to claim 33, Blumrich teaches A network node in a hybrid network system, the hybrid network system comprising a combined network system architecture of a point-to-point network and a broadcast network (the global operations include one or more of: global broadcast operations downstream and point-to-point message passing from any node to the root node in the virtual tree, para. 0014), wherein the point-to-point network is provided with a plurality of point-to-point channels (point-to-point message passing from any node to the root node in the virtual tree, para. 0014), the broadcast network is provided with a plurality of broadcast channels, and a broadcast channel has one sender at a time, and has a plurality of receivers (global broadcast operations downstream from a root node to leaf nodes of a virtual tree, global reduction operations upstream from leaf nodes to root node in the virtual tree, para. 0014), and the wireless broadcast network is realized by one of WIFI, a millimeter wave technology, and a visible light network (broadcasting using network routers [including WIFI], para. 0054),
 the network node being operable to send a message to a corresponding network node or receive a message from the corresponding network node through a point-to-point channel  (point-to-point message passing from any node to the root node in the virtual tree, para. 0014), and having capability of sending a message to be broadcast and receiving a broadcast message through a broadcast channel (any node broadcast by first sending a point-to-point, "broadcast"-type message to the router device at the root node, which then starts the broadcast automatically, para. 0044), and 
Blumrich does not explicitly teach
a combined network system architecture of a wired point-to-point network and a wireless broadcast network, wherein the wired point-to-point network is provided with a plurality of point-to-point channels, the wireless broadcast network is provided with a plurality of broadcast channels,
the network node including one or more processors configured to select between the broadcast channels and the point-to-point channels at least according to a communication task to be executed and complete the communication task to be executed through the selected channel.
However, Archer teaches
a combined network system architecture of a wired point-to-point network and a wireless broadcast network (the compute nodes  are coupled for data communications by several independent data communications networks including a global combining network which is optimized for collective operations using a binary tree network topology [broadcast], and a point-to-point network, which is optimized for point-, wherein the wired point-to-point network is provided with a plurality of point-to-point channels, the wireless broadcast network is provided with a plurality of broadcast channels (the compute nodes  are coupled for data communications by several independent data communications networks including a global combining network which is optimized for collective operations using a binary tree network topology [broadcast], and a point-to-point network, which is optimized for point-to-point operations using a torus network topology, para. 0027; the compute node includes several communications adapters for implementing data communications with other nodes of a parallel computer include modems for wired communications, Ethernet (IEEE 802.3) adapters for wired network communications, and 802.11b adapters for wireless network communications, para. 0054),
the network node including one or more processors configured to select between the broadcast channels and the point-to-point channels at least according to a communication task to be executed and complete the communication task to be executed through the selected channel (the data communications adapters include a Global Combining Network Adapter that couples example compute node for data communications to a global combining network that is optimal [for selecting] for collective message passing operations such as, a network broadcast network], para. 0058; and the data communications adapters include a Point-To-Point Network Adapter that couples example compute node for data communications to a network that is optimal [for selecting] for point-to-point message passing operations such as, a network configured as a three-dimensional torus or mesh; the Point-To-Point Adapter provides data communications in six directions on three communications axes, x, y, and z, through six bidirectional links: +x (181), -x (182), +y (183), -y (184), +z (185), and -z (186), para. 0057) in order to optimize one more resource the data communications requirements among the nodes of a parallel computer as taught by Archer (para. 0010).
Therefore, based on Blumrich in view of Archer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Archer to the node of Blumrich in order to optimize one more resource the data communications requirements among the nodes of a parallel computer as taught by Archer (para. 0010).
Blumrich in view of Archer does not explicitly teaches wherein the hybrid network system is applied to a data center, and the wireless broadcast network is used for operating system mirror broadcast of a cloud platform with respect to the data center.
However, Morton teaches wherein the hybrid network system is applied to a data center, and the wireless broadcast network is used for operating system mirror broadcast of a cloud platform with respect to the data center (the monitoring . 
Therefore, based on Blumrich in view of Archer, and further in view of Morton, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Morton to the system of Blumrich in view of Archer in order to allow the performance of services to be provided as taught by Morton (para. 0048).

Response to Arguments
Applicant’s arguments with respect to claims 1, 9-12, 19 and 33 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
March 26, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447